UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 to Form 10-Q filed on May 15, 2009 ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file number: 000-52544 Aspen Diversified Fund LLC (Exact name of registrant as specified in its charter) Delaware 32-0145465 (State or other jurisdictionof incorporation or organization) (IRS EmployerIdentification Number) 1230 Peachtree Street, N.E. Suite 1750 Atlanta, Georgia 30309 (Address of principal executive offices) (404) 879-5126 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Filing Status Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer ý Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes ý No -ii- Table of Contents PART I – FINANCIAL INFORMATION Page No. Item 1. Financial Statements 1 Interim Statements of Assets and Liabilities 1 Interim Statements of Operations 2 Interim Statements of Changes in Net Assets 3 Interim Statements of Cash Flows 4 Notes to Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4T. Controls and Procedures 13 PART II – OTHER INFORMATION Page No. Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Explanatory Note Aspen Diversified Fund LLC is filing this first amendment on Form 10-Q/A to its Form 10-Q for the quarter ended March 31, 2009 (the "Form 10-Q"), in order to correct a typographical error in its Statements of Assets and Liabilities for the period ended December 31, 2008. Except as described above, no other changes were made to the Form 10-Q filed on May 15, 2009. -iii- PART I – FINANCIAL INFORMATION Item 1.Financial Statements. Aspen Diversified Fund LLC Interim Statements of Assets and Liabilities as of March 31, 2009 and December 31, 2008 March 31, 2009 December 31, 2008 ASSETS Investments in investment funds–at fair value–Note B (cost: $60,505,855 and $76,393,699 at March 31, 2009 and December 31, 2008, respectively) $ $ 95,438,015 Unrealized gain on futures contracts–at fair value–Note B 1,310,754 399,456 Total investments (cost: $60,505,855 and $76,393,699 at March 31, 2009 and December 31, 2008, respectively) 95,837,471 Cash and cash equivalents 17,694,114 22,861,740 Interest and other receivables 184 793 Redemptions receivable 14,655,260 -0- Investments in transit 6,822,000 600,000 Total assets $ 112,467,049 $ 119,300,004 LIABILITIES AND NET ASSETS Liabilities Unrealized loss on futures contracts–at fair value–Note B $ 973,537 $ 421,497 Trail commissions payable 12,784 Management, incentive and administrative fees payable 144,055 Membership redemptions payable 988,367 Capital contributions received in advance of admission date 1,783,100 Total liabilities 3,423,249 Net assets 106,716,915 115,876,755 Total liabilities and net assets $ 112,467,049 $ 119,300,004 Return to Table of Contents -1- Aspen Diversified Fund LLC Interim Statements of Operations For the threemonths endedMarch 31, 2009 For the threemonths endedMarch 31, 2008 Investment income Realized and unrealized gain (loss) on investments–Note B Realized gain on investments $ $ 792,846 Unrealized (loss) gain on investments (7,228,217 ) 7,444,004 Net realized and unrealized (loss) gain on investments (4,040,406 ) 8,236,850 Interest income 497 17,396 Total net investment (loss) income (4,039,909 ) 8,254,246 Operating expenses Management and incentive fees 935,593 Administrative fees 150,848 Managed account fees -0- Bank fees 1,911 Trailing commissions 21,141 Total operating expenses 524,519 1,109,493 NET (DECREASE) INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ (4,564,428 ) $ 7,144,753 Return to Table of Contents -2- Aspen Diversified Fund LLC Interim Statements of Changes in Net Assets For the threemonths endedMarch 31, 2009 For the threemonths endedMarch 31, 2008 Net assets at beginning of period $ 115,876,755 $ 85,973,252 Capital contributions 6,815,240 11,222,783 Redemptions (11,410,652 ) (7,244,076 ) Net (decrease) increase from operations (4,564,428 ) 7,144,753 Net assets at end of period $ 106,716,915 $ 97,096,712 Return to Table of Contents -3- Aspen Diversified Fund LLC Interim Statements of Cash Flows For the threemonths endedMarch 31, 2009 For the threemonths endedMarch 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net (decrease) increase in net assets resulting from operations $ (4,564,428 ) $ 7,144,753 Adjustments to reconcile ‘net increase (decrease) in net assets resulting from operations’ to cash used in operating activities: Increase in investments in investment funds (1,000,000 ) (8,620,000 ) Redemptions from investments in investment funds 20,053,613 6,000,000 Realized gains (3,187,811 ) (792,846 ) Unrealized loss (gain) 7,228,217 (7,444,004 ) Decrease in interest receivable 609 2,324 Increase in investments in transit (6,222,000 ) (1,725,000 ) Increase in redemptions receivable (14,655,260 ) -0- Increase in commissions payable 974 6,210 (Decrease) increase in fees payable (36,840 ) 76,496 NET CASH USED IN OPERATING ACTIVITIES (2,382,926 ) (5,352,067 ) CASH FLOWS FROM FINANCING ACTIVITIES Capital contributions received from members 8,104,620 12,747,019 Membership redemptions (10,889,320 ) (7,908,975 ) NET CASH (USED) PROVIDED BY FINANCING ACTIVITIES (2,784,700 ) 4,838,044 NET DECREASE IN CASH AND CASH EQUIVALENTS (5,167,626 ) (514,025 ) Cash and cash equivalents at beginning of period 22,861,740 1,086,449 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 17,694,114 $ 572,426 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES: At March 31,2009 and 2008, the Fund had membership redemptions payable of $1,509,698 and $113,198, and contributions received in advance of $3,072,480 and $3,736,060, respectively. Return to Table of Contents -4- Aspen Diversified Fund LLC Notes to Financial Statements NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Aspen Diversified Fund LLC (the “Fund”) is a Delaware limited liability company that seeks to provide its investors with a rate of return not generally correlated with traditional investments. The Fund offers units in multiple classes (Class A, B, C, D, and E). As of March 31, 2009, no Class D Units were outstanding. The Fund is a speculative commodity pool and is a “fund-of-funds” which invests in other commodity pools known as Investee Pools as well as separately managed accounts (together with Investee Pools, “Investment Funds”) managed by independent Commodity Trading Advisors (“CTAs”), or other portfolio managers (together “Portfolio Managers”). The following accounting policies are presented to assist the reader in understanding the Fund’s financial statements: The accompanying unaudited financial statements of the Fund have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair statement of the financial condition and operations of the Fund for the period presented have been included. The following is a description of the more significant of those policies that the Fund follows in preparing its financial statements. Investments in Investment Funds:Investments in investment funds are valued at fair value, which is measured based on the Fund’s proportionate interest in the net assets of the respective investment funds, and is determined from financial data provided by the investment funds.All of the financial instruments held by the investment funds are reported at fair value.Because of the inherent uncertainty of valuation, values of positions stated at fair value may differ significantly from what may actually be realized upon sale or disposition.Investments without a ready market are valued by the fund managers based upon available financial data, market conditions and comparable valuations for similar investments with a ready market. Investments in Futures Contracts:The Fund invests in financial and commodity futures contracts by allocating assets to Investment Funds and Portfolio Managers in order to profit from anticipated trends in foreign exchange, interest rates and market prices. Upon entering into a futures contract, the Fund is required to pledge to the broker an amount of cash equal to a certain percentage of the contract amount (initial margin deposit). Subsequent payments, known as variation margin, are made or received by the Fund each day, depending on the daily fluctuations in the fair value of the underlying items. The Fund recognizes a gain or loss equal to the daily variation margin. If market conditions move unexpectedly, the Fund may not achieve the anticipated benefits of the futures contracts and may realize a loss. Investment Income:Investment income includes realized and unrealized gains and losses from the Fund’s investments in investment funds, managed accounts, and interest income. Gains, losses, income earned and expenses incurred by the investment funds are allocated to the Fund based on the Fund’s percentage ownership in each respective fund. Income Taxes:No provision for income taxes has been made in the accompanying financial statements as all items of the Fund’s income, loss, deduction, and credit are passed through to, and taken into account by, the Fund’s members on their own income tax returns.The primary difference between financial statement income and taxable income relates to certain gains and losses that are not immediately realized for income tax purposes. Return to Table of Contents -5- Cash and Cash Equivalents:For purposes of reporting cash flows, the Fund considers demand deposits and all unrestricted, highly liquid investments with original maturities of three months or less, which can be readily converted to cash on demand, without penalty, to be cash equivalents. Non-interest bearing demand deposits are fully insured by the FDIC. Interest bearing deposits are insured up to $250,000. The amount of coverage currently is expected to decrease to $100,000 as of January 1, 2010. The Fund has an arrangement allowing for the sweep of excess cash deposits on a nightly basis. The interest bearing sweep balances are secured by high quality commercial paper. As of April 9, 2009 the Fund discontinued the sweep of excess cash from the operating account. As a part of the FDIC’s Transaction Account Guarantee Program, all non-interest bearing transaction accounts at participating institutions are fully guaranteed by the FDIC for the entire amount in the account through December 31, 2009. The Fund has established managed accounts to be traded by certain foreign exchange and commodity trading advisors on behalf of the Fund. Cash in managed accounts is held by UBS to secure trading positions in currency and commodity futures. These funds are insured to the SIPC limits. Aspen Diversified Fund LLC Cash Held in Excess of Federally Insured Limits March 31, 2009 December 31, 2008 Description Cash in bank $ 88,000 $ 380,000 Overnight sweep 3,059,278 1,054,506 Total cash at Bank of America 3,147,278 1,434,506 Cash held - managed accounts 14,546,836 21,427,234 Total cash and cash equivalents $ 17,694,114 $ 22,861,740 FDIC insurance limit (88,000 ) (380,000 ) SIPC insurance limit (500,000 ) (500,000 ) Collateralized deposits (3,072,466 ) (1,054,506 ) Uninsured, uncollateralized balance $ 14,033,648 20,927,234 Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. New Accounting Standard:Effective January 1, 2008, the Fund adopted the requirements of Statements of Financial Accounting Standards No. 157 (“SFAS 157”), “Fair Value Measurements.” SFAS 157 defines fair value as the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the reporting date. As such, the Fund has begun to classify its investments into Level 1, which refers to securities traded in an active market, Level 2, which refers to securities not traded in an active market but for which observable market inputs are readily available to determine the fair value, and Level 3, which refers to securities not traded in an active market and for which no significant observable market inputs are available. Adoption of SFAS 157 did not have a material impact on the financial statements for the three months ended March 31, 2009. Return to Table of Contents -6- NOTE B – INVESTMENTS IN INVESTMENT FUNDS At March 31, 2009 and during the three months then ended investments in investment funds and net realized and unrealized gains (losses) on investment income funds and futures contracts consisted of the following: Gains/(Losses)(for the three monthsended March 31, 2009) Cost Basisas of March 31, 2009 Fair Valueas of March 31, 2009 % of Fund’sNet Assets Investment Funds: APM Hedged Global Commodity Fund, LDC $ (636,933 ) $ 2,617,335 $ 2,919,164 2.73% Boronia Diversified Fund (U.S.), LP (858,667 ) 13,033,000 14,360,178 13.46% CFM Discus Fund LTD (235,506 ) 4,545,519 5,578,799 5.22% Global Commodity Systematic LP (262,528 ) 8,454,978 9,546,536 8.95% HFR MF Diversified Select Master Trust (193,281 ) 9,820,823 13,596,505 12.74% Man-AHL Diversified II LP (1,229,796 ) 13,434,200 16,333,450 15.31% Robeco Transtrend Diversified Fund LLC (352,319 ) 8,600,000 9,560,105 9.04% Total Investment Funds $ (3,298,018 ) $ 60,505,855 $ 71,984,737 67.45% Futures Contracts, net (742,388 ) -0- 337,217 0.32% Total $ (4,040,406 60,505,855 $ 72,321,954 67.77% Other assets, less liabilities 34,394,961 32.23% Net assets $ 106,716,915 100.00% At March 31, 2009 the fair value measurements were as follows: Quoted Prices inActive Markets(Level 1) Significant OtherObservable Inputs(Level 2) SignificantUnobservable Inputs(Level 3) Investments in investment funds $ -0- $ 71,984,737 $ -0- Unrealized gain on futures contracts, net 332,271 $ -0- $ -0- Total $ 332,271 $ 71,984,737 $ -0- At March 31, 2009, and during the three months then ended, the Fund’s investments in futures contracts and net unrealized gains (losses) by type, were as follows: Net Unrealized Gains/(Losses) Foreign exchange contracts $ (62,497 ) Commodity futures contracts 399,714 Total $ 377,217 Return to Table of Contents -7- At December 31, 2008 and during the three months ended March 31, 2008, investments in investment funds and net realized and unrealized gains (losses) on investment income funds and futures contracts consisted of the following: Gains/(Losses)(for the three monthsended March 31, 2008) Cost Basisas of December 31, 2008 Fair Valueas of December 31, 2008 % of Fund’sNet Assets Investment Funds: APM Hedged Global Commodity Fund, LDC $ 967,851 $ 11,600,980 $ 14,122,097 12.19% Aspect US Fund LLC 1,063,537 -0- -0- 0.00% Boronia Diversified Fund (U.S.), LP 944,998 13,033,000 15,218,845 13.13% CFM Discus Fund LTD 102,855 4,545,519 5,343,293 4.61% FORT Global Contrarian, LP 1,095,050 -0- -0- 0.00% Global Commodity Systematic LP 320,966 11,730,000 13,898,324 11.99% HFR MF Diversified Select Master Trust 1,814,712 14,450,000 20,289,786 7.51% Man-AHL Diversified II LP 957,447 13,034,200 17,163,246 14.81% Robeco Transtrend Diversified Fund LLC -0- 8,000,000 9,402,424 8.11% Welton Global Capital Markets Fund, Ltd. 969,434 -0- -0- 0.00% Total Investment Funds $ 8,236,850 $ 76,393,699 $ 95,438,015 82.35% Futures Contracts, net -0- -0- (22,041 ) (0.02% ) Total $ 8,236,850 76,393,699 $ 95,415,974 82.33% Other assets, less liabilities 20,460,781 17.67% Net assets $ 115,876,755 100.00% The investment objectives and redemption policies for the investment funds in which the Fund was invested as of March 31, 2009 were as follows: Investment Fund Investment Objective Redemptions Permitted APM Hedged Global Commodity Fund, LDC Fixed Income Specialists Quarterly Boronia Diversified Fund (U.S.), LP Diversified Short-Term Trend Follower Monthly CFM Discus Fund LTD Diversified Short-Term Trend Follower Monthly Global Commodity Systematic LP Physical Commodity Specialists Annually HFR MF Diversified Select Master Trust Diversified Long-Term Trend Follower Monthly Man-AHL Diversified II LP Diversified Long-Term Trend Follower Monthly Robeco Transtrend Diversified Fund LLC Diversified Medium-Term Trend Follower Monthly Furthermore, certain of the investment funds include restrictions as to the minimum amount of time that an investor must remain invested in the investment fund. Management is required to disclose any investments that exceed 5% of the Fund’s net assets at year end.Information is not available to determine if an individual investment held by any of the investment funds exceeded 5% of the Fund’s net capital at March 31, 2009 and December 31, 2008. Return to Table of Contents -8- At March 31, 2009 and December 31, 2008, the Fund had remitted $6,822,000 and $6,000,000, respectively, to investment funds that will not be credited to its respective capital accounts until the first day of the following month.These amounts have been recorded as investments in transit. Additionally, the Fund submitted redemption request to two investment funds totaling $14,655,260. At March 31, 2009 these amounts have been recorded as redemptions receivable and were subsequently received in the following month. NOTE C – NET ASSETS The Fund maintains separate capital accounts for its members.Net profits and losses are allocated to the members in proportion to their respective capital accounts. Each member may withdraw all or any portion of his capital account as of the end of each calendar month, provided that the withdrawing member gives at least 10 days prior written notice. The Fund admits members only on the first day of each month.At March 31, 2009 and December 31, 2008, the Fund had received capital contributions of $3,072,480 and $1,783,100, respectively that were credited to the member’s capital accounts on the first day of the following month or in a future admission period.These amounts have been recorded as capital contributions received in advance of admission date. The Fund may be dissolved at any time by the determination of the managing member to dissolve and liquidate the Fund. NOTE D – RELATED PARTY TRANSACTIONS The Fund pays various monthly fees to the managing member, Aspen Partners, Ltd., which vary depending upon the unit class.The annual fee percentages by unit class are as follows: Class A Units Class B Units Class C Units Class D Units Class E Units Management fees 1.00% 1.00% 0.75% 1.00% 0.00% Incentive fees 10.00% 10.00% 7.50% 10.00% 0.00% Administrative fees 0.65% 0.65% 0.25% 1.65% 0.65% The incentive fees are equal to the applicable percentage of the new investment profits earned monthly by series over the high water mark.During the three months ended March 31, 2009 and 2008, the Fund recognized management and incentive fee expenses of $234,625 and $935,593, respectively. During the three months ended March 31, 2009 and 2008, the Fund recognized administrative fee expenses of $177,637 and $150,848, respectively. At March 31, 2009 and December 31, 2008, accounts payable consisted of $134,832 and $144,055, respectively, related to management fees, incentive fees and administrative fees. Return to Table of Contents -9- NOTE E – FINANCIAL HIGHLIGHTS Financial highlights were as follows for the three months ended March 31, 2009: Per unit activity: Class A Units Class B Units Class C Units Class D Units Class E Units Beginning net unit value at December 31, 2008 $ 121.94 $ 133.53 $ 102.93 N/A $ 141.90 Net loss from investments in investment funds (4.34 ) (4.78 ) (3.69 ) N/A (5.09 ) Interest income 0.00 0.00 0.00 N/A 0.00 Total investment loss (4.34 ) (4.78 ) (3.69 ) N/A (5.09 ) Management & incentive fees (0.30 ) (0.33 ) (0.19 ) N/A -0- Administrative fees (0.20 ) (0.22 ) (0.06 ) N/A (0.23 ) Other expenses (0.68 ) (0.08 ) -0- N/A -0- Total operating expenses (1.18 ) (0.63 ) (0.25 ) N/A (0.23 ) Ending unit value at March 31, 2009 $ 116.41 $ 128.11 $ 98.99 N/A $ 136.58  Class D Units had not yet been issued as of March 31, 2009. These amounts were calculated based on the weighted average of monthly units outstanding by class. Class A Units Class B Units Class C Units Class D Units Class E Units Net investment income (3.65% ) (3.55% ) (3.63% ) N/A (3.63% ) Operating expenses (0.99% ) (0.47% ) (0.32% ) N/A (0.23% ) Net loss (4.64% ) (4.03% ) (3.95% ) N/A (3.86% ) Total return (4.54% ) (4.05% ) (3.83% ) N/A (3.75% ) The portfolio turnover rate for the quarter ended March 31, 2009 was 19.12%. Return to Table of Contents -10- Financial highlights were as follows for the three months ended March 31, 2008: Per unit activity: Class A Units Class B Units Class C Units Class D Units Class E Units Beginning net unit value at December 31, 2007 $ 112.32 $ 120.70 N/A N/A $ 125.61 Net income from investments in investment funds 10.49 11.27 N/A N/A 11.76 Interest income 0.02 0.02 N/A N/A 0.02 Total investment income 10.51 11.29 N/A N/A 11.78 Management & incentive fees (1.42 ) (1.57 ) N/A N/A -0- Administrative fees (0.19 ) (0.20 ) N/A N/A (0.22 ) Other expenses (0.59 ) -0- N/A N/A -0- Total operating expenses (2.20 ) (1.77 ) N/A N/A (0.22 ) Ending unit value at March 31, 2008 $ 120.63 $ 130.22 $ N/A $ N/A $ 137.17  Class C Units had not yet been issued as of March 31, 2008.  Class D Units had not yet been issued as of March 31, 2008. These amounts were calculated based on the weighted average of monthly units outstanding by class. Class A Units Class B Units Class C Units Class D Units Class E Units Net investment income 8.72% 8.76% N/A N/A 8.76% Operating expenses (1.84% ) (1.38% ) N/A N/A (0.16% ) Net income 6.88% 7.38% N/A N/A 8.60% Total return 7.40% 7.89% N/A N/A 9.20% The portfolio turnover rate for the quarter ended March 31, 2008 was 6.49%. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Liquidity.There are no known demands, commitments, events or uncertainties that will result in or are reasonably likely to result in the Fund’s liquidity increasing or decreasing in any material way.The investment funds in which the Fund invests have varying liquidity opportunities ranging from monthly to annually.The Fund maintains a limited cash position, but sufficient to cover current and anticipated liabilities including withdrawal requests by Members.Redemption requests could be delayed due to liquidity constraints of Investee Pools. Capital Resources.There are no commitments for capital expenditures as of the end of the latest fiscal period.Capital invested in the Fund has increased as investors continue to purchase interests in the Fund.The Fund anticipates offering interests on a continuing basis, increasing the total capital available for investment.There are no known material trends, favorable or unfavorable, that would affect, nor any expected material changes to, the Fund’s capital resource arrangements at the present time. Return to Table of Contents -11- Results of Operations.The Fund is a collective investment pool.The net assets of the pool continue to increase as new interests are issued.Performance of the Fund may vary considerably from one period to the next.Results may also vary considerably when compared to results from the same period in previous years. The collective performance results of the investment funds were negative during the three months ended March 31, 2009. The Fund's performance coupled with ongoing operating expenses resulted in a total negative return of (4.13%) for the overall Fund during the three months ended March 31, 2009. The negative return per class was as follows: (4.54%) for Class A Units; (4.05%) for Class B Units; (3.83%) for Class C Units; and (3.75%) for Class E Units. Comparative performance for the three months ended March 31, 2008 resulted in a positive return per class as follows: 7.40% for Class A Units; 7.89% for Class B Units; and 9.20% for the Class E Units. Class A Units were first issued August 1, 2006; Class B Units were first issued August 1, 2005; Class C Units were first issued on April 1, 2008; and Class E Units were first issued July 1, 2005. Differences in these results may be attributable to general market conditions and the differences in fee structures by class. Off-Balance Sheet Arrangements.Not applicable. Tabular Disclosure of Contractual Obligations.Not applicable. Item 3.Quantitative and Qualitative Disclosures about Market Risk. The Fund is a speculative commodity pool and is a “fund-of-funds” which invests in other commodity pools known as Investee Pools as well as separately managed accounts (together with Investee Pools, “Investment Funds”) managed by independent Commodity Trading Advisors (“CTAs”), or other portfolio managers (together “Portfolio Managers”).The market sensitive instruments held by the Fund are acquired for speculative trading purposes, and all or a substantial amount of the Fund’s assets are subject to the risk of trading loss.Unlike an operating company, the risk of market sensitive instruments is integral, not incidental, to the Fund’s main line of business. Market movements result in frequent changes in the fair market value of the Fund’s holdings and, consequently, in its earnings and cash flow.The Fund’s market risk is directly influenced by the market risk inherent in the trading of market sensitive instruments traded by Investee Pools.Holdings by Investee Pools are influenced by a wide variety of factors, including the level and volatility of exchange rates, interest rates, equity price levels, the market value of financial instruments and contracts, the diversification effects among the Investee Pools’ open positions and the liquidity of the markets in which they trade. Investee Pools in which the Fund invests rapidly acquire and liquidate both long and short positions in a wide range of different markets.Consequently, it is not possible to predict how a particular future market scenario will affect performance, and the Fund’s past performance is not indicative of its future results.See Form 10-K “Item 1A.Risk Factors” for a discussion of trading and non-trading risk factors applicable to the Fund and Investee Pools. Value at Risk is a measure of the maximum amount which the Fund could reasonably be expected to lose in a given market sector.The exposure by Investee Pools to various market sectors is not transparent to the Fund and therefore, it is not possible to calculate the Value at Risk in any particular market sector.The Value at Risk exposure of the Fund with any given Investee Pool is the amount of capital invested with that Investee Pool, as set forth below. Return to Table of Contents -12- Fair Value of Market Risk Sensitive Instruments Fair Value as of March 31, 2009 % of Total ADF Trading Company I (Welton Investment Corporation)  $ 15,693,413 16.77% ADF Trading Company II (Systematic Alpha Management LLC)  5,880,641 6.29% APM Hedged Global Commodity Fund, LDC 2,919,164 3.12% Boronia Diversified Fund (U.S.), LP 14,360,178 15.35% CFM Discus Fund LTD 5,578,799 5.96% Global Commodity Systematic LP 9,546,536 10.20% HFR MF Diversified Select Master Trust 13,596,505 14.53% Man-AHL Diversified II LP 16,333,450 17.46% Robeco Transtrend Diversified Fund LLC 9,650,105 10.32% TOTAL $ 93,558,791 100.00%  ADF Trading Company I and ADF Trading Company II (each a “Trading Company” and together “Trading Companies”) are limited liability companies established by the Managing Member through which assets are allocated to managed accounts traded by Portfolio Managers as indicated. The Fair Value of these accounts includes cash on deposit with the Fund’s Clearing Broker and the fair value of futures contracts held in each Trading Company’s trading account. The quantitative disclosures above regarding the Fund’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 21E of the Securities Exchange Act of 1934). All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact. Item 4T.Controls and Procedures. Evaluation of Disclosure Controls and Procedures.The Managing Partner and the Chief Compliance Officer of the Fund’s Managing Member have evaluated the effectiveness of the design and operation of the Fund’s disclosure controls and procedures.These controls and procedures are designed to ensure that the Fund records, processes, and summarizes the information required to be disclosed in the reports submitted to the Securities and Exchange Commission in a timely and effective manner. Based upon this evaluation they concluded that, as of March 31, 2009, the Fund’s disclosure controls were effective. Changes in Internal Control over Financial Reporting.There have been no significant changes in the Fund's internal control over financial reporting in the three months ended March 31, 2009 that have materially affected or are reasonably likely to materially affect the Fund's internal control over financial reporting. PART II – OTHER INFORMATION Item 1.Legal Proceedings. The Managing Member is not aware of any material legal proceedings threatened or pending to which the Fund is a party or of which any of the Fund’s property is subject. Item 1A.Risk Factors. There have been no material changes from the risk factors previously disclosed in response to Item 1A to Part 1 of the Fund’s Form 10-K for the year ended December 31, 2008. Return to Table of Contents -13- Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. From January 1, 2009 through March 31, 2009, a total of 51,923 Units were sold for the aggregate net subscription amount of $6,815,140.Units were only sold to “accredited investors” as that term is defined in Regulation D of the Securities Act of 1933, as amended (the “Securities Act”).Details of the sale of these interests are as follows: Date of Sale Class of Units Subscription Amount Number of Units Price Per Unit 01/01/2009 Class A $ 369,000 3,026.06 $121.94 01/01/2009 Class B 1,233,000 9,234.83 $133.53 02/01/2009 Class A 205,550 1,697.40 $121.10 02/01/2009 Class B 1,679,875 12,647.22 $121.83 03/01/2009 Class A 75,000 626.11 $119.79 03/01/2009 Class B 3,202,105 24,334.65 $131.61 03/01/2009 Class C 50,000 356.89 $140.10 $ 6,815,140 51,923.16 (b) Underwriters and Other Purchasers. The Units were not publicly offered.Units were sold only to accredited investors. (c) Consideration. All Units of the Fund were sold for cash as indicated by the Subscription Amount in the table above. (d) Exemption from Registration Claimed. The interests were sold pursuant to Rule 506 of Regulation D and the sales were exempt from registration under the Securities Act of 1933. (e) Terms of Conversion or Exercise. Not applicable. (f) Use of Proceeds. The proceeds from the sale of interests will be utilized by the Fund to invest in Investee Pools which engage in trading of futures, forward contracts, commodity interests and option contracts on the foregoing.The Fund's Investee Pools and Portfolio Managers may trade in as many as thirty to over fifty markets in the six following sectors: currencies, precious and industrial metals, debt instruments, stock indices, agricultural commodities, and energy. The Managing Member estimates that 90% or more of the Fund's assets with Investee Pools or Portfolio Managers, including the assets used to satisfy margin and collateral requirements, indirectly will be invested in U.S. Treasury bills or notes or other CFTC-authorized investments or held in bank or bank money market accounts.All interest earned on Fund assets directly invested in interest bearing investments will accrue to the Fund.The balance of the Fund's assets will be held in cash in the Fund's bank account and will be used to maintain liquidity to pay Fund expenses.The Fund will make no loans, whether by direct loan, commercial paper purchase or other form of loan, to the Managing Member, any affiliate or employee of the Managing Member or any other party, and will not invest in equity securities without prior notice to Members.The Managing Member will not commingle the property of the Fund with the property of any other person or entity. Return to Table of Contents -14- Item 3.Defaults Upon Senior Securities. None. Item 4.Submission of Matters to a Vote of Security Holders. None. Item 5.Other Information. None. Item 6.Exhibits. 3.1 Certificate of Formation of Aspen Diversified Fund LLC, dated April 7, 2005, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10-K filed on April 17, 2008. 3.2 Limited Liability Company Agreement of Aspen Diversified Fund LLC, incorporated by reference herein, previously filed as an exhibit to the registrant’s Form 10 filed on August 6, 2007. 10.1* Investment Advisory Agreement and Discretionary Trading Authorization between Welton Investment Corporation and ADF Trading Company I, LLC dated December 1, 2008. 10.2* Trading Advisory Agreement between the Thor Asset Management USA, LLC (now known as Systematic Alpha Management USA LLC) and ADF Trading Company II, LLC dated December 1, 2008. 31.1 Certification of the Managing Partner of the Managing Member Pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 31.2 Certification of the Chief Compliance Officer of the Managing Member Pursuant to Rule 13A-14(a) and Rule 15D-14(a), of the Securities Exchange Act, as amended. 32.1 Certification of the Managing Partner of the Managing Member Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of the Chief Compliance Officer of the Managing Member Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Certain information in this exhibit has been redacted and filed separately with the Securities & Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. Return to Table of Contents -15- Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:June 2, 2009 Aspen Diversified Fund LLC By: Aspen Partners, Ltd., Managing Member /s/ Adam Langley Adam Langley Chief Compliance Officer Return to Table of Contents -16-
